This action, which was commenced by writ dated May 31, 1967, was rightly dismissed on May 24, 1974, pursuant to G. L. c. 155, § 51, and G. L. c. 156B, § 102. Under those statutes the defendant’s corporate existence continued for a period of three years following its dissolution on May 12, 1971, for the limited purpose of prosecuting and defending litigation. It is clear that upon the expiration of the three-year period, subject to the exception set forth in the proviso at the end of each of those statutes (inapplicable to actions, such as this one]* commenced prior to dissolution), the defendant ceased to exisL.even for that limited purpose. Boston Tow Boat Co. v. Medford Natl. Bank, 228 Mass. 484, 486 (1917). Bowen v. Dorchester Ice Co. 255 Mass. 159 (1926).

Order dismissing action affirmed.